By the Court, Ingraham, J.
It is not necessary to decide whether the contract on which this action was brought was void here for want of a stamp, under the laws of Cuba. The case of Ludlow v. Van Renssaelar (1 John. 94) would sustain a recovery in our courts, on the contract, although not stamped. (See also Andrews v. Herriot, 4 Cowen, 508, n.)
A partnership that has no limit in respect to time may be dissolved by either partner, at any time, (Chit, on Con. 208;) but such dissolution would not deprive the other .party of any claim for damages which he might have sustained prior to the dissolution; nor would he be authorized to incur new expenses or liabilities in order to carry out the partnership, after notice of dissolution. . (See Skinner v. Dayton, 19 John. 538.)
Performance on the part of the plaintiff, by appearing in Havana in October or November, as stated in the contract, was unnecessary, because the defendant had given notice of his determination not to form the partnership. The plaintiff was then entitled to damages, if any were sustained, up to ■ that time, but not to prospective damages.
*336[New York General Term,
May 6, 1861.
These are all the exceptions, and we can review nothing else, in this case.
Judgment should he ordered for the plaintiff on the verdict, with costs.
Clerke, Ingraham and Sutherland, Justices.]